Title: To John Adams from Benjamin Rush, 25 November 1806
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia Novemr 25. 1806

I have seldom been more highly gratified than by the receipt of your letter of Novr 11th. The latter part of it accords perfectly with Opinions I have long cherished. You may see a short account of those Opinions in an Oration delivered before our Philosophical Society upon “the influence of physical Causes upon the moral faculty” published in the first Volume of my Inquiries. They shocked for a while the prejudices of our citizens, but they are now more reconciled to them. Your letter was further rendered still more interesting to me by my having picked up the Volume of Swifts works last summer which contains his “tale of the tub,” and read it with a pleasure which I was incapable of relishing, and with an application to particular Characters to which I was a stranger when a boy.—The remedies for a yellow fever would do wonders with the heads of the men who now move our world. Ten and ten (as our doses of Calomel & Jalap were called in 1793) would be a substitute for a fistula in the bowels of Bonaparte. Bleeding would probably lessen the rage for altering the Constitution of Pennsylvania in the leaders of the party who are now contending for that measure. Tonics might be useful to those persons who behold with timidity the insults and spoliations that are offered to our Commerce. The cold Bath might cure the pevish irritability of some of the members of our Congress, and Blisters & mustard plasters rouse the apathy of others.—In short there is a great field opened for new means of curing moral & political maladies.—The Common Remedies for that purpose—that is Reason & Ridicule have been used in Vain.—
I thank you for your excellent strictures upon the visionary ideas of the Perfectionists in morals—physicks & government. It was from hearing & reading their nonsense in 1792 that I first despaired of the happy issue of the French Revolution. Perhaps Lord Bacon laid the foundation in part for their madness by his well known aphorism—that “Knowledge is power.” One of the Zealots of this opinion supposed it would extend over matter as well as mind,—that it would suspend, and invert the laws of nature, & thus destroy the inductions from miracles. I well remember one of his sayings was—“that the time would soon come when a man should thrust his head into the fire without burning it.”—Where are all the vagaries of that eventful year now?—The Conventions—Directories—and Emperor of France have dissipated them all—and the foundations of that Religion which can only alone make men and nations happy, have acquired by their distruction a firmness th in our World they never had before. Thus not only the wrath—but the all the follies, and crimes of man have, in the language of Scripture—combined indirectly to praise God.—
Our political hemisphere is again calm. But the storm, it is said, is only lulled. It is reported that our Governor will be impeached in the next session of our Legislature. Many things are laid to his charge. The principal one—is his appointing his son in law (then a Citizen of Maryland) to a lucrative office in our State.—A majority of the Senate who are to be his judges are said to be his friends.—
Adieu! my venerable & dear friend! My dear Mrs Rush and sons join in love & respect to you and yours with your ever grateful and / Affectionate friend

Benjm: Rush